Case 6:21-cv-01245-CEM-GJK Document 34 Filed 09/07/21 Page 1 of 1 PageID 799



                          United States District Court
                           Middle District of Florida
                               Orlando Division

RARE BREED TRIGGERS, LLC, et al.,
        Plaintiffs,

v.                                           Case No. 6:21-cv-1245-CEM-GJK

MERRICK GARLAND, in his official
capacity as Attorney General of the United
States, et al.,
              Defendants.
___________________________________________/

                    NOTICE OF CHANGE OF ADDRESS

       The undersigned attorney, Kevin C. Maxwell, Esq., hereby files this Notice
of Change of Address and requests all future pleadings, papers and communication
be directed to the email addresses, mailing address and telephone number listed
below.

                         Kevin C. Maxwell, Esquire
                  The Law Office of Kevin C. Maxwell LLC
                        255 Primera BLVD. Ste. 160
                           Lake Mary, FL 32746
                               (407) 480-2179
                        kevincmaxwell@gmail.com
                        kevinmaxwellpl@gmail.com

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true copy of the foregoing is true and correct and
was served on this _7_ day of Sept., 2021.


                                           /s/Kevin C. Maxwell
                                           KEVIN C. MAXWELL, ESQ.
                                           Florida Bar No.: 0604976
                                           255 Primera Blvd Ste 160
                                           Lake Mary, Blvd 32746
                                           Tel. (407) 480-2179
                                           kevincmaxwell@gmail.com
